
	

115 HR 3972 : Family Office Technical Correction Act of 2017
U.S. House of Representatives
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 3972
		IN THE SENATE OF THE UNITED STATES
		October 25, 2017Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To clarify that family offices and family clients are accredited investors, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Family Office Technical Correction Act of 2017. 2.Accredited investor clarification (a)In GeneralSubject to subsection (b), any family office or a family client of a family office, as defined in section 275.202(a)(11)(G)–1 of title 17, Code of Federal Regulations, shall be deemed to be an accredited investor, as defined in Regulation D of the Securities and Exchange Commission (or any successor thereto) under the Securities Act of 1933.
 (b)LimitationSubsection (a) only applies to a family office with assets under management in excess of $5,000,000, and a family office or a family client not formed for the specific purpose of acquiring the securities offered, and whose purchase is directed by a person who has such knowledge and experience in financial and business matters that such person is capable of evaluating the merits and risks of the prospective investment.
			
	Passed the House of Representatives October 24, 2017.Karen L. Haas,Clerk.
